Mr. Justice Dibell delivered the opinion of the court. . The Superior Mirror Company, defendant in error herein, hereinafter called the defendant, operated a small factory at Bockford, in which it manufactured mirror plates. Certain solutions were made and mixed and applied to glass. Silver nitrate was used in this mixture. Cuy C. Arnell, plaintiff in error, hereinafter called the plaintiff, was in the employ of the defendant in that factory and in charge of the silvering and polishing rooms and compounded the mixture used in the process. He became ill and left the employment of defendant, and after a long illness went to work elsewhere in another business. He claims that his illness resulted from silver nitrate poisoning, with which he claims he became infected while in the employ of defendant and because of its violation of certain statutes. He brought this action to recover damages therefor. He filed a declaration containing six counts. He dismissed the last three counts at the close of all the evidence, and they are not in this record. The first count charged a violation of sections 1 and 2 of the Occupational Diseases Act (J. & A. 5433, 5434). The second count charged a violation of section 11 of the Health and Safety Act (J. & A. j[ 5396). The third count charged a violation of section 12 of the last-named act (J. & A. 5397). Defendant pleaded not guilty. Upon a trial the court instructed the jury to find the defendant not guilty under the second count, and the first and third counts were submitted £o the jury and it returned a verdict of not guilty. Plaintiff made a motion for a new trial, which was denied, defendant had judgment in bar, and plaintiff prosecutes this writ of error. The first part of section 2 of the Occupational Diseases Act (J. & A. ft 5434) is as follows: “Every employer in this State engaged in the carrying on of any process of manufacture or labor in which sugar of lead, white lead, lead, chromate, litharge, red lead, arsenate of lead, or parís green are employed, used or handled, or the manufacture of brass or the smelting of lead or zinc, which processes and employments are hereby declared to be especially dangerous to the health of the employees engaged in any process of manufacture or labor in which poisonous chemicals, minerals or other substances are used or handled by the employees therein in harmful quantities or under harmful conditions, shall provide for,” etc. The words following contain the requirements which it is alleged defendant did not fulfil. It will be observed that silver nitrate is not one of the substances against which the first part of this section is directed. It is not named in that part of the section not above quoted. Plaintiff claims that the proper construction of this section required the court to place, after the words “the health of the employees” and before the following words, “engaged in any process of manufacture,” a comma, where none appears in the statute, and follow that comma by these words, “and every employer of labor,” and thus make this section include not only the specific poisons named in the first part of the section, but any and every other poisonous substance used by employers of labor. By the statute it is the employees who ‘ ‘ are engaged. ’ ’ By the proposed insertion it is the employer of labor who is ‘ ‘ engaged. ’ ’ It is a general rule of construction of statutes that the intent of the legislature is to be ascertained from the words it employs, and the courts cannot arbitrarily introduce other words. True, it is the intent of the lawmaker which is the law, but that intent is to be gathered from the words used, the evil to be remedied, and the object to be attained. Sometimes additional words may be implied under the principle, “ ejusdem generis,” but that principle is not applicable here. If the legislature had intended to include all poisonous substances it would have used some such general language. The fact that the language used was almost entirely confined to lead poisoning and that no general terms were employed convinces us that silver nitrate poisoning was not intended to be included. There is a slight ambiguity in the part of the section above quoted, which will in our opinion be much more simply removed by inserting before the words, “poisonous chemicals,” the words “such” or “said.” It follows that the trial court, correctly held that this case did not come within said section 2. Section 1 of said Act (J. & A. 5433), concerning occupational diseases covers any work or process “which may produce any illness or disease peculiar to the work or process carried on, or which subjects the employees to the danger of illness or disease incident to such work or process, to which employees are not ordinarily exposed in other lines of employment,” and requires such employers to do certain things to prevent industrial or occupational diseases. There was much evidence on the question whether nitrate of silver poisoning is an occupational disease and whether it can be acquired from the use of silver nitrate in the solutions and mixtures employed by defendant in the process of making mirror glass. To fully describe those processes in language that would be understood by the ordinary reader would require much space and we think it unnecessary. It would also greatly extend this opinion to set out the testimony of each witness on that subject. We think it sufficient to say, that to put it mildly there appears to be a clear preponderance of the evidence that silver nitrate poisoning is not an occupational disease and is not incident to the making of mirror glass and cannot be obtained by conducting the processes and making the mixtures in the work plaintiff did for defendant. It follows that the jury were warranted in finding defendant not guilty under the first count. Section 11 of the Health and Safety Act (J. & A. 5396), has no application where the room in a factory where an employee works has 2,000 cubic feet of air space for each person employed in such room. The evidence plainly shows that there was much more than that air space in the room in which plaintiff did this work for defendant. Plaintiff introduced no evidence tending to make a case under that section, and the •court properly directed a verdict for defendant as do that count. The third count was under section 12 of the Health and Sáfety Act (J. & A. ]] 5397). The first sentence of that section refers to gas from sewers and the like. There was no proof of that kind in this case. The second sentence is as follows: “All poisonous or noxious fumes or gases arising from any process, and all dust of a character injurious to the health of the persons employed, which is created in the course of a manufacturing process, within such factory, mill or workshop, shall be removed, as far. as practicable, by either ventilating or exhaust devices.” The count related to poisonous gases and dust resulting in the disease of silver nitrate poisoning of plaintiff. There were gases created in the processes carried on by plaintiff in defendant’s factory from the use of ammonia and from bringing the mixture to a very high degree of heat. But there was a very clear preponderance of evidence that the nitrate of silver did not and could not come into the air from the steam or from the ammonia or from any dust in the room, and the verdict of the jury on that count was therefore justified by the evidence. Certainly, we cannot say that the jury should have found the other way under this count. The court did not err in refusing to grant a new trial. Complaint is made that the court restricted the examination of Freeman, a witness for plaintiff. He was called in rebuttal to show that he formerly worked for another company engaged in the manufacture of mirrors and that he was suffering from silver nitrate poisoning when he quit that employment, and that he had discussed that subject with Nelson, a witness who had been examined for defendant. The ruling of the court was proper. As evidence to impeach Nelson, it was incompetent because Nelson’s attention was not drawn to any conversation with Freeman. If it was intended to establish the case of plaintiff, it should have been introduced in chief and not by way of rebuttal. If Freeman had testified that the processes employed by this other company had produced silver nitrate poisoning in him, defendant must necessarily have been permitted to prove what those processes were which such other company employed, and whether the infection was silver nitrate poisoning or something else, and thus an immaterial issue would have been tried. We are of opinion that the contention of plaintiff that silver nitrate poisoning is incident to the manufacture of mirrors by the processes employed by defendant could only be proved by general evidence on that subject and not by specific examples supposed to have occurred in other factories. We approve the other rulings upon evidence of which complaint is made. Objection is made to some instructions because they required the fumes and gases to be injurious to the health of plaintiff and others. Plaintiff contends that if he was so affected, he could recover, even if no one else had ever suffered from silver nitrate poisoning. The statute which we have called the Occupational Diseases Act contains the words “occupational diseases” in the title, and also in section 1, and it is evident that that term as used in that statute is defined in section 1 thereof as “any illness or disease peculiar to the work or process carried on, or which subjects the employees to the danger of illness or disease incident to such work or process, to which employees are not ordinarily exposed in other lines of employment.” In order for silver nitrate poisoning to he peculiar to the work or process carried on by defendant or for that disease to be incident to that work or process, it must have happened before and must be such a disease as those familiar with the process would realize was liable to occur. Therefore the instructions in question were properly modified. Moreover, plaintiff used the same expression in the plural in some of his instructions. The word “and” was used in an instruction for defendant where “or” should have been used. We do not think it could have misled the jury. But plaintiff asked and obtained an instruction containing the same mistake on the same subject, and therefore cannot complain. We find no reversible error in the record. The judgment is therefore affirmed. Affirmed.